Citation Nr: 1409276	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-31 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for arthritis of the first and second joints of the right hand ("right hand disability").

2.  Entitlement to service connection for skin rash, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The evidence on file raises a claim for service connection for a right middle finger disability.  This matter has not been adjudicated and must be referred to the RO for appropriate action.  See February 2010 VA X-ray report. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACTS

1.  The Veteran's post-traumatic arthritis of the first and second joints of the right hand is manifested by complaints of pain, stiffness and weakness with some swelling and limitation of motion of his thumb and index finger.  

2.  The Veteran served in the Republic of Vietnam and exposure to herbicides is conceded.  

3.  The Veteran does not have a current diagnosis of a skin disability manifested by a skin rash. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, and no higher, for arthritis of the first and second joints of the right hand have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5228, 5229 (2013).

2.  The criteria to establish service connection have not been met, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486.

The VA satisfied its duty to notify when it issued January 2009 and April 2009 letters, prior to the rating decisions, informing the Veteran of all five elements of service connection, including what is necessary to establish a claim for secondary service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  

In addition, the Veteran underwent VA examinations in April 2009 and April 2010 for his right hand disability.  The Board finds that the VA examinations are adequate, because the examinations included an interview of the Veteran and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his right hand disability has worsened since the April 2010 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board observes that the Veteran was not afforded a VA examination for his skin rash claim.  As explained below, there is no competent and credible evidence of a current diagnosis or signs and symptoms of a current disability.  The Veteran has not reported current symptoms or treatment, and there is no medical evidence of a current disability.  Accordingly, an examination is not required for this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Higher Initial Evaluation

Service connection for arthritis of the first and second digits of the right hand was established in a May 2009 rating decision, at which time the RO assigned a noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5229, effective November 17, 2008.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71(a), DC 5010.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

For purposes of rating arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints.

The provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or DC 5010.  Section 4.40 provides that, as to the musculoskeletal system, it is "essential that the examination on which ratings are based" adequately portray any "functional loss" which "may be due to pain".  The regulation does not require a separate rating for pain, but the impact of pain must be considered in making a rating determination.  See Spurgeon  v. Brown, 10 Vet. App. 194, 196 (1997).  Section 4.45(f) states that "[p]ain on movement, swelling, deformity or atrophy of disuse" as well as "[i]nstability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing" are relevant considerations for determination of joint disabilities.  Incoordination and excess fatigability are also factors for consideration under section 4.45(d) and (e).  Section 4.59 contemplates "at least the minimum compensable rating" for painful motion "with joint or periarticular pathology". 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Under DC 5228 for limitation of motion of the thumb, a noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when the gap is one to two inches (2.5 to 5.1 cm) and 20 percent when the gap is more than two inches (5.1 cm).  38 C.F.R. § 4.71a , DC 5228 (2013).

DC 5229 evaluates limitation of motion for the index or long finger.  38 C.F.R. § 4.71a.  A noncompensable rating is warranted for a gap of less than one inch (2.5 centimeter) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension limited by no more than 30 degrees.  Id.  A 10 percent disability rating, the maximum available, is warranted for a gap of one inch (2.5) centimeter or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  Id.  

The Veteran crushed his first and second metacarpophalangeal (MP) joints of his right hand while in service.  He is service-connected for arthritis of the first and second joints of the right hand. 

At an April 2009 VA examination, the Veteran reported that for the last two years he had a daily aching sensation in his right hand and was taking Vicodin.  He said that he experienced increased pain when trying to apply a tight grip.  The examiner, upon objective evaluation, found the Veteran's grip and grip strength to be normal.  While the Veteran had lost some flexion at the MP joints to the extent that he was 1/4 to 1/2 inch short of being able to fully oppose his thumb, the examiner did not find that this significantly impaired his grip.  He also exhibited good strength and dexterity and an ability to touch his thumb to fingers and fingers to palm.  The examiner did find that the Veteran had mild bony swelling of the knuckles of the thumb and index finger, but it was not tender or inflamed.  There was no subluxation or instability.  Range of motion testing revealed normal ranges of motion without painful limitations.  There was also normal range of motion after repetitive use testing and no loss of function with use due to pain, weakness, fatigability, incoordination or flare-ups.  The examiner performed an x-ray of the Veteran's right hand which revealed post-traumatic arthritis of the first and second MP joints and soft tissue swelling around the proximal interphalangeal (PIP) joints of the third joint.  There were no fractures or dislocations found.  

In January 2010, a VA treatment record documents that the Veteran complained of intermittent worsening pain in his right hand that impacted his ability to write and to dress himself.  He also said that he had tingling in his right hand that had previously manifested as an infrequent symptom, but now was constant.  He said the weakness in his hand made opening jars difficult.  

A February 2010 VA treatment record reflects that the Veteran complained of pain in his right hand which was worst in his index finger at the MP joints and in his middle finger at his PIP joint.  He did, however, indicate that the pain was not impairing his ability to perform activities of daily living.  The examiner found that he had a trigger finger of the right index finger and an old crush injury to the PIP joint of right middle finger.  Based on the Veteran's functional level, no treatment was performed.  

At an April 2010 VA examination, the Veteran described his in-service injury to his MP joints of the right middle finger and right thumb and also a post-service injury working for the ROTC in 2001 where he twisted his right hand while holding a rappel rope, and subsequently, he had pain and tenderness in his right hand.  He reported that he was placed in a sling and in a week he was back performing his regular duties.  Upon objective evaluation, the examiner found that the Veteran had good strength and dexterity, could touch his right thumb to his fingers and his fingers to his palm, and had no palpable popping or snapping.  There was no subluxation or instability.  The Veteran did have decreased sensation to light touch of all fingers.  He also had full range of motion of his right thumb exhibited by his ability to touch his thumb to the base of his small finger.  There was no limitation of range of motion upon repetitive use testing and no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  The examiner concluded that the Veteran did not experience any incapacitating episodes or radiation of pain and his right hand disability did not affect his usual occupation or daily activities.  

VA treatment records from June 2010 to September 2013 reflect continued complaints by the Veteran of constant tingling and weakness in his right hand.  Although offered injection therapy, the Veteran declined and continued using prescription pain medication, which he said offered no relief.  

In sum, the Veteran has a diagnosis of post-traumatic arthritis of the first and second MP joints of the right hand.  The evidence also shows that he has  noncompensable limitation of motion of his right thumb and right index finger under Diagnostic Codes 5228 and 5229.  He does not have a gap of one inch or more between the thumb pad and the fingers with the thumb attempting to oppose the fingers; and there is no evidence of a gap of one inch or more between the fingertip and the proximal transverse crease of the palm.  There is, however, competent and credible medical evidence which shows that the Veteran had reported symptoms of pain and weakness in his right hand causing problems with writing, dressing and opening jars.  Given the evidence of arthritis, swelling, and competent and credible evidence of painful motion, the Board will assign an initial compensable rating of 10 percent for his arthritis of the first and second joints of the right hand.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010.  A rating higher than 10 percent is not warranted given the lack of evidence establishing occasional incapacitating exacerbations.  Id.

The Board finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's right hand disability was more or less severe during the appeal period than is otherwise discussed above. 

The Board has considered whether the Veteran's right hand disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

As described above, the extent of the Veteran's right hand disability is encompassed within the assigned 10 percent rating.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), including chloracne, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board concedes that the Veteran served in Vietnam and therefore the presumption of exposure to herbicides applies.  

The Veteran contends that during and since serving in Vietnam, he had rashes on his back that he has been treating with calamine lotion and Aveeno products.  See November 2011 VA Form 9.  However, the Veteran's service treatment records are silent for complaints, treatment or diagnoses of a skin disability, and there is no objective evidence of a current skin disability.

Since the date of his claim for service connection for a skin rash in November 17, 2008, VA treatment records dated from August 2009 to December 2013 reflect no complaints, treatment or diagnosis for any skin disability.  In fact, all of the records consistently establish that his skin was without abnormalities and was free of rashes.  See generally VA treatment records dated in October 2009 and January, June and December 2010 (no rashes observed).  In addition, an April 2009 VA examination for his diabetes mellitus, type II, determined that there were objective findings of skin complications from diabetes.  

Private treatment records dated from June 2008 to September 2008 document negative findings for a skin condition.  

The competent and credible medical evidence does not reflect any evidence, either by VA or private physicians, that he has had a skin disability throughout the appeal period. 

The Board has considered the Veteran's assertion that he has a skin rash on his back that has been present since Vietnam and that his skin disability is related to his herbicide exposure.  The Veteran is competent, even as a layman, to comment on any symptoms within his five senses, such as having a skin rash.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

However, the Board finds that the Veteran's allegations of current skin problems and history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Veteran's allegations are simply inconsistent with the other evidence of record.  Clinical findings fail to establish a current diagnosis of a skin disability or continuous symptoms since service.  Rather, the records establish that his skin has been consistently described as rash-free.  Even assuming that the Veteran does have a current skin disability, he lacks the requisite competence to link such a disability to service to include presumed herbicide exposure. 

Given that the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a skin condition must be denied.  See 38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable 10 percent evaluation, and no higher, for arthritis of the first and second joints of the right hand is granted.

Entitlement to service connection for a skin rash, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II, is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


